IN THE SUPREME COURT OF THE STATE OF DELAWARE

STEVEN SEARCEY, §
§ No. 656, 2015
Defendant Below, §
Appellant, §
§ Court Below_Superior Court
v. § of the State of Delaware,
§ Cr. ID No. 11009012834
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appe1lee. §

Submitted: February 16, 2016
Decided: February 25, 2016

ORDER

This 25th day of February 20l6, it appears to the Court that, on February 2,
2016, the Chief Deputy Clerk issued a notice directing the appellant to show cause
why this appeal should not be dismissed for his failure to file an opening brief and
appendix in this matter on or before January 19, 2016. The appellant has not
responded to the notice to show cause within the required ten-day period and
therefore dismissal of this appeal is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

BY THE COURT:

/s/ Rand}g l Hollana'
Justice